



Exhibit 10.1
ADDENDUM TO SETTLEMENT AGREEMENT
KEMET Corporation and KEMET Electronics Corporation (together “KEMET”) and
Plaintiffs Chip-Tech, Ltd., Dependable Component Supply Corp., eIQ Energy, Inc.,
and Walker Component Group, Inc. (together, the “Direct Purchaser Plaintiffs”),
individually and on behalf of the direct purchaser Class, entered into the
Settlement Agreement on November 8, 2019 to settle the Released Claims.
On January 6, 2020, Direct Purchaser Plaintiffs filed a motion seeking
preliminary approval of their settlement with KEMET.
On January 23, 2020, the Court held a hearing on Direct Purchaser Plaintiffs’
motion for preliminary approval and ordered that the Class be provided with an
opportunity to opt out of the settlement and that Direct Purchaser Plaintiffs
add a deadline for filing a claim to the schedule.
1.All capitalized terms used in this Addendum to Settlement Agreement shall have
the same meanings as in the Settlement Agreement unless otherwise specifically
defined herein.
2.Any Class Member that wishes to seek exclusion from the settlement class by
“opting out” must timely submit a written request for Exclusion to the Claims
Administrator (a “Request for Exclusion”). To be effective, such a Request for
Exclusion must state: the Class Member’s full legal name, address, and telephone
number; that the Class Member purchased Capacitors directly from one or more of
the Defendants during the Class Period; and that the Class Member (1) wants to
be excluded from the In re Capacitors Antitrust Litigation class action
settlement with KEMET and (2) understands that by so doing, the Class member
will not be able to get any money or benefits from the settlement with KEMET
under the Settlement Agreement. All Requests for Exclusion must be signed and
dated by the Class Member or its officer or legal representative, and must be
(1) mailed to the Claims Administrator via First Class United States Mail (or
United States Mail for overnight delivery), postmarked by March 26, 2020, and
received by the Claims Administrator on or before April 6, 2020; or (2)
submitted online at www.capacitorsantitrustsettlement.com by March 26, 2020. The
Claims Administrator shall provide to counsel for KEMET all Requests for
Exclusion and documents submitted therewith, and the Claims Administrator shall
prepare a summary of the opt outs to be filed with the Court. With the Motion
for Final Approval, Class Counsel will file with the Court a


1

--------------------------------------------------------------------------------





complete list of Requests for Exclusion from the settlement class, including
only the name, city and state of the Person requesting exclusion. Persons who
opt out are not entitled to any monetary award from the Settlement Fund.
3.By April 6, 2020, or within seven (7) days of receipt by the Claims
Administrator of any Request for Exclusion submitted by a Class Member pursuant
to Paragraph 2 herein, whichever is later, Class Counsel shall inform counsel
for KEMET of (1) the name of each Class Member that submitted a Request for
Exclusion; (2) the amount (in U.S. dollars) of the U.S. Purchases during the
Class Period of each Class Member that submitted a Request for Exclusion; and
(3) the amount (in U.S. dollars) of U.S. Purchases during the Class Period by
all Class Members. In calculating those amounts and determining the billing and
shipping addresses of U.S. Purchases, Class Counsel shall use the data available
to Direct Purchaser Plaintiffs in the Action (as produced by Defendants or from
any other source).
4.KEMET, in its sole discretion, shall have the option to rescind and terminate
the Settlement Agreement in its entirety and without liability of any kind if
the aggregate amount (in U.S. dollars) of U.S. Purchases by Class Members that
submit a Request for Exclusion is equal to or greater than 10% of the amount (in
U.S. dollars) of U.S. Purchases during the Class Period by all Class Members.
KEMET shall exercise this option to rescind and terminate the Settlement
Agreement by providing written notice to Class Counsel no later than fourteen
(14) calendar days after receipt of the information to be provided by Class
Counsel pursuant to Paragraph 3 herein, or fourteen (14) calendar days after the
Motion for Final Approval is filed, whichever is later. Such notice, if given,
shall be in the form prescribed by Paragraph 52 of the Settlement Agreement.
Upon such rescission and termination, Direct Purchaser Plaintiffs and KEMET will
notify the Court immediately and withdraw all pending motions filed to
effectuate the settlement. In the event that KEMET exercises this option to
rescind and terminate the Settlement Agreement, Paragraph 34 of the Settlement
Agreement shall apply in the same manner as if the Settlement Agreement had been
rescinded pursuant to Paragraph 33 of the Settlement Agreement.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto, through their fully authorized
representatives, have agreed to this Addendum to Settlement Agreement as of
February 3, 2020.


By: /s/ JOSEPH R. SAVERI
 
By: /s/ JACOB R. SORENSEN
 
 
 
Joseph R. Saveri
 
Roxane A. Polidora
Joseph Saveri Law Firm, Inc.
 
Jacob R. Sorensen
555 Montgomery Street
 
Pillsbury Winthrop Shaw Pittman LLP
Suite 1210
 
Four Embarcadero Center, 22nd Floor
San Francisco, CA 94111
 
San Francisco, CA 94111
 
 
 
Class Counsel
 
Counsel for
for Direct Purchaser Plaintiffs
 
KEMET Corporation and
 
 
KEMET Electronics Corporation















3